Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered December 20, 2004, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was valid, as it was made voluntarily, knowingly, and intelligently (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Muniz, 91 NY2d 570 [1998]) as a condition of the acceptance of his plea of guilty to attempted burglary in the second degree, in satisfaction of all crimes under the indictment (see People v Lopez, supra at 256; People v Garcia, 92 NY2d 869, 870 [1998]; People v Lopez, 71 NY2d 662, 666 [1988]), thus foreclosing review of his claim that his plea allocution was insufficient to establish the crime he pled guilty to.
In light of this determination, we need not reach the defendant’s remaining contentions. Florio, J.P., Goldstein, Luciano and Lunn, JJ., concur.